        Case Case
             2:21-mj-00529-BNW
                  2:21-mj-00529-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 08/26/21
                                                      Filed 08/25/21
                                                                Page Page
                                                                     1 of 22 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   ALLISON REESE
     Assistant United States Attorney
 4   Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
 6   Allison.Reese@usdoj.gov
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   IN THE MATTER OF THE SEARCH OF :
                                                            Case No. 2:21-mj-00529-BNW
10   A 2017 WHITE FORD F-250 WITH TEXAS
     TEMPORARY LICENSE PLATE 11226A6                        GOVERNMENT’S MOTION TO
11   AND VIN# 1FT7W2BTXHEE35025                             UNSEAL CASE

12

13          The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

14   Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

15   moves this Court for an Order to UNSEAL the instant case.

16   DATED: August 24, 2021.

17                                                    Respectfully,

18                                                     CHRISTOPHER CHIOU
                                                       Acting United States Attorney
19

20
                                                      ALLISON REESE
21                                                    Assistant United States Attorney

22

23

24
        Case Case
             2:21-mj-00529-BNW
                  2:21-mj-00529-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 08/26/21
                                                      Filed 08/25/21
                                                                Page Page
                                                                     2 of 23 of 3




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
     IN THE MATTER OF THE SEARCH OF :
 3
                                                    Case No. 2:21-mj-00529-BNW
     A 2017 WHITE FORD F-250 WITH TEXAS
 4
     TEMPORARY LICENSE PLATE 11226A6                ORDER TO UNSEAL CASE
     AND VIN# 1FT7W2BTXHEE35025
 5

 6

 7         Based on the Motion of the Government, and good cause appearing therefore,

 8   IT IS HEREBY ORDERED that the instant case is unsealed.

 9         DATED  this ____26,
           DATED: August    day of August, 2021.
                               2021.
10

11                                                 _______________________________________
                                                   HON. BRENDA WESKLER
12                                                 United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                              2
